DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 9/16/2021, amended claims 1, 3, and 9 and cancelled claims 2 and 4 are acknowledged. Claims 1, 3, and 5-12 remain pending with claims 5-8 and 10-12 withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US Publication No. 2016/0045140 A1), further in view of Tanaka (US Publication No. 2015/0346811 A1) (cited by Applicant).

	Regarding claim 1, Kitamura et al. discloses a walking support system for supporting a user while walking, the walking support system comprising: 
a display (240); 

one or more processors (110, 210) configured to cause the display to display an auxiliary image for prompting the user to change an angle of his/her upper body on the basis of the timing of the landing detected by the landing timing detection sensor (see Figures 15A-17B and [0130]-[0133]),
wherein the one or more processors further cause the display to display a video as the auxiliary image at the timing of the landing (see Figures 15A-17B and [0130]-[0133]).
It is noted Kitamura et al. does not specifically teach the display is worn on a head of the user or wherein the auxiliary image includes a grid-like virtual grid virtually displayed in front of a field of view of the user, and wherein the one or more processors further cause the display to display the virtual grid approaching in a direction toward the user.  
However, Tanaka teaches the display (3) is worn on a head of the user (see Figures 1 and 3 and [0049]) and one or more processors (20) configured to cause the display to display an auxiliary image for prompting the user to change an angle of his/her upper body (see Figures 6A-7), wherein the auxiliary image includes a grid-like virtual grid virtually displayed in front of a field of view of the user, and wherein the one or more processors further cause the display to display a video in which the virtual grid approaches in a direction toward the user as the auxiliary image at the timing of the landing (see Figures 6A-7 and [0090]-[0093], [0096], and [0134]).

	Regarding claim 3, Kitamura et al. in view of Tanaka teaches the one or more processors further cause the display to display a video in which the virtual grid is moved away from the user as the auxiliary image at a middle timing between landings (see Kitamura et al.: Figures 5 and 15A-17B and [0085]-[0087] and [0130]-[0133] and Tanaka: Figures 6A-7 and [0090]-[0093], [0096], and [0134]).
	Regarding claim 9, Tanaka teaches an upper body angle detection sensor (4, 27) that detects the angle of the user's upper body while the user walks, wherein the one or more processors further cause the display to display the auxiliary image for prompting the user to change the angle of his/her upper body on the basis of an output of the upper body angle detection sensor (see [0069], [0076], [0120], and [0126]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791